Citation Nr: 1452197	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  10-08 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD), to include depression, anxiety, and adjustment disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 2000 to November 2000, January 2002 to March 2002, and from February 2003 to August 2004.  The Veteran had service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge in January 2012.  A transcript of the hearing has been associated with the claims file.

The case was before the Board in March 2012, when it was remanded for further development.  Unfortunately, for the reasons detailed below, there was not substantial compliance with the March 2012 remand directives, and the case must again be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has not only reviewed the physical claims file but also the electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.






REMAND

In its March 2012 remand, the Board directed the AOJ to provide the Veteran VCAA notice of how to substantiate a service connection claim, including on a secondary basis, obtain any private mental health treatment records, and afford the Veteran a VA examination to determine the nature and etiology of any currently present acquired psychiatric disability, other than PTSD.  

It was reported that the Veteran failed to report for the scheduled VA examination.  Review of the record, however, shows that although the AOJ mailed VCAA notice and notice of the pending VA examination to the address of record in March 2012, the Veteran did not file any submissions in response, and her current address listed in the Veterans Benefits Management System differs from the one on record at that time.  Additionally, the VA Nebraska-Western Iowa Health Care System sent notice of the scheduled VA examination to an outdated address.  Accordingly, there was not substantial compliance with the March 2012 remand directives.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

Though it is the Veteran's duty to keep VA updated as to her current address, the Board will give the Veteran the benefit of the doubt as to whether she received sufficient notice of the previously scheduled examination and will afford an additional opportunity for her to appear.  The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.  See 38 C.F.R. § 3.655 (2014).  The duty to assist is a two-way street.  If the Veteran wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and her representative with notice in compliance with 38 U.S.C.A. § 5103(a) (2014) and 38 C.F.R. § 3.159(b) (2014), to include notice with respect to 38 C.F.R. § 3.310(a) (2014) and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

2.  Request that the Veteran provide or authorize the release of any medical records related to her acquired psychiatric disabilities that are not already of record, to include mental health treatment records identified during the Veteran's January 2012 Board hearing.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran, as well as any outstanding VA treatment records.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.

3.  Thereafter, afford the Veteran a VA examination by a psychiatrist or a psychologist with sufficient expertise to determine the nature and etiology of any currently present acquired psychiatric disability other than PTSD.  The claims file must be made available to and reviewed by the examiner.  All indicated studies must be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present acquired psychiatric disability other than PTSD as to the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that it is etiologically related to the Veteran's active service.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that it is caused by the Veteran's service-connected PTSD.

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that it is aggravated (i.e., permanently worsened) by the Veteran's service-connected PTSD.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's acquired psychiatric disability(s) found prior to aggravation; and (2) the increased manifestations that, in the examiner's opinion, are proximately due to the service-connected PTSD.

Any opinions offered should be accompanied by supporting rationales.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).




In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

4.  In the event that the Veteran does not attend any scheduled examination, VA must document in the claims file all attempts to schedule the Veteran for the examination, including that notice scheduling the examination was sent to her last known address and whether any notice was returned as undeliverable.

5.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claim on appeal.  If the benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



